     Case 2:18-cv-01805-TLN-AC Document 12 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAUL TRUJILLO,                                     No. 2:18-cv-01805-TLN-AC
12                       Plaintiff,
13           v.                                          ORDER
14    C. FICKES,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 30, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on Plaintiff and which contained notice to Plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. (ECF No. 11.) Plaintiff has not filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 30, 2021 (ECF No. 11) are ADOPTED

28   IN FULL; and
                                                         1
     Case 2:18-cv-01805-TLN-AC Document 12 Filed 06/09/21 Page 2 of 2


 1          2. The Complaint is DISMISSED for failure to state a claim for the reasons set forth in

 2   the February 3, 2021 Screening Order (ECF No. 7). See L.R. 110; Fed. R. Civ. P; 41(b).

 3          3. The Clerk of Court is directed to close the case.

 4   DATED: June 8, 2021

 5

 6

 7

 8                                                Troy L. Nunley
                                                  United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
